Citation Nr: 0903468
Decision Date: 02/02/09	Archive Date: 03/12/09

DOCKET NO. 04-32 855                       DATE FEB 02 2009

On appeal from the Department of Veterans Affairs Regional Office in Seattle, Washington 

THE ISSUES 

1. Entitlement to an initial compensable disability rating for a left fibula fracture prior to August 28, 2007 and a disability rating in excess of 10 percent from August 28, 2007. 

2. Entitlement to an initial disability rating in excess of 20 percent for service-connected status-post L5-S1 fusion without radiculopathy. 

3. From August 28, 2007, entitlement to an initial disability rating in excess of 10 percent for sciatica associated with the veteran's status-post L5-S1 fusion. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

J. Meawad, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from August 1962 to December 1965 and from September 1985 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The claims folder was later transferred to the RO in Seattle, Washington. 

It is noted that the veteran had also perfected an appeal on the issue of entitlement to service connection for a left inguinal hernia. However, a December 2007 rating decision granted service connection for the residuals of such hernia. As such, that issue is no longer in appellate status. 

FINDINGS OF FACT 

1. Prior to August 28, 2007, the veteran's left fibula fracture is manifested by subjective complaints of pain and swelling with prolonged walking and objective evidence of normal range of motion. 

2. From August 28, 2007, forward, the veteran's left fibula fracture is manifested by subjective complaints of pain and objective evidence of limitation of dorsiflexion to 10 degrees and plantar flexion to 35 degrees. 

3. Throughout the rating period on appeal, the orthopedic manifestations of the veteran's low back disability have been manifested by no more than moderate 

- 2 - 

limitation of motion, with forward flexion to no worse than 70 degrees, with some functional limitation due to factors such as pain and fatigability, and with no showing of ankylosis or incapacitating episodes. 

4. Prior to August 28, 2007, the evidence reflects essentially normal objective neurologic findings; from August 28, 2007, the neurologic manifestations of the veteran's low back disability have been manifested by no more than slight impairment. 

CONCLUSIONS OF LAW 

1. Prior to August 28, 2007, the criteria for an initial compensable disability rating for a service-connected left fibula fracture have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5271 (2008). 

2. From August 28, 2007, forward, the criteria for a disability rating in excess of 10 percent for a service-connected left fibula fracture have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5271 (2008). 

3. The criteria for an initial disability rating in excess of 20 percent for service-connected status-post L5-S1 fusion without radiculopathy are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292, 5293, 5295 (2002); 38 C.F.R. § Diagnostic Codes 5235 to 5243 (2008). 

4. The criteria for an initial disability rating in excess of 10 percent for sciatica associated with the veteran's service-connected status-post L5-S1 fusion without radiculopathy are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2008). 

- 3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id. It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor. 38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating." In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of 

- 4 - 

the body with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

A.  Left fibula fracture

In an August 2003 decision, the RO granted service connection 
for the veteran's left fibula fracture and assigned a 
noncompensable rating under Diagnostic Code 5299-5271, 
effective August 1, 2003.  In a December 2007 decision, the 
RO increased the veteran's disability rating to 10 percent 
under Diagnostic Code 5299-5271, effective August 28, 2007.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number is "built up" with the first two 
digits being selected from that part of the schedule most 
closely identifying the part, and the last two digits being 
"99" for an unlisted condition.  Id.  The veteran's 
disability was rated by analogy under Code 5271 for 
limitation of motion of the ankle.  Under this code, moderate 
limited motion of the ankle warrants a 10 percent rating, and 
marked limited motion of the ankle warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.

- 5 -

Normal (full) range of motion of the ankle is from a degrees to 20 degrees of dorsiflexion and from a degrees to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II. 

In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown. See 38 C.F.R. § 4.31. 
Prior to August 28, 2007, the relevant evidence of record includes a May 2003 VA examination. At that time, he complained of having pain and swelling in his left ankle with prolonged walking. These symptoms occurred intermittently, about two times per month lasting for two to three days. During flare-ups, the veteran was unable to walk for prolonged periods. He treated his symptoms with physical therapy and ibuprofen, and the disability did not result in any time lost from work or cause incapacitation. Physical examination of the left ankle revealed normal range of motion with no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination. There was no deformity of the ankle. No further evidence addresses the veteran's left fibula/ankle disability during the period in question. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a compensable evaluation for the veteran's service-connected left fibula fracture prior to August 28, 2007. Again, physical examination of the left ankle revealed normal range of motion and failed to show any deformity of either ankle. Moreover, there was no additional functional limitation due to factors such as pain and weakness. 

In order to receive a higher rating under Diagnostic Code 5271, the limitation of motion of the ankle must be moderate. As this has not been demonstrated, a compensable rating is not warranted. 

- 6 - 

Additionally, the Board has considered other diagnostic codes that may apply to disability of the ankle. The veteran, however, does not have malunion or nonunion of the tibia and fibula, ankylosis of the ankle, ankylosis of subastragalar or tarsal joint, or malunion of the os calcis or astragalus. Therefore, Diagnostic Codes 5262, 5270,5272, and 5273 are not applicable. 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272, 5273. There are no other relevant diagnostic codes for consideration. 

As previously noted, the veteran's left fibula fracture has been rated as 10 percent disabling effective August 28, 2007. The Board will now consider whether the evidence supports a rating in excess of that amount for the period in question. 

The veteran was afforded a VA examination in August 2007. At that time, he complained of having pain in the left ankle three times a week for about eight hours. The pain was described as aching in nature, and was rated at 5 out of 10 in severity. The pain was relieved by rest and medication of Motrin or Tylenol. The veteran reported functional impairment including limitation in walking long distances, prolonged standing, and carrying heavy loads. Objectively, he had left ankle dorsiflexion to 10 degrees and plantar flexion to 35 degrees, with pain at the endpoints of motion. On the left joint function was additionally limited by pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact. There were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement and there was no deformity. There was also no malunion to the os calcis or astragalus. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the veteran's service-connected left fibula fracture from August 28, 2007. Physical examination of the left ankle revealed limitation of dorsiflexion to 10 degrees and plantar flexion to 35 degrees. In order to receive a higher rating under Diagnostic Code 5271, the limitation of motion of the ankle must be marked. The Board finds that the limitation of motion of the veteran's left ankle does not meet or approximate such severity, even when considering additional functional limitation per DeLuca. Indeed, although additional functional limitation was noted, the 

- 7 - 

competent evidence showed no demonstrated decrease in actual range of motion with repetition of movement. Therefore, a higher rating is not warranted under Diagnostic Code 5271. 

Additionally, the Board has considered other diagnostic codes that may apply to disability of the ankle. The veteran, however, does not have malunion or nonunion of the tibia and fibula, ankylosis of the ankle, ankylosis of subastragalar or tarsal joint, or malunion of the os calc is or astragalus. Therefore, Diagnostic Codes 5262, 5270,5272, and 5273 are not applicable. 38 C.F.R. § 4.71a, Diagnostic Codes 5262,5270,5272,5273. 

The veteran's lay statements as to the severity of his symptoms have been considered. Moreover, he is competent to report such symptomatology. Layno v. Brown, 6 Vet. App. 465 (1994). However, the Board attaches greater probative weight to the clinical findings, which fail to support a higher rating for the reasons discussed above. 

Conclusion 

The preponderance of the evidence is against entitlement to a compensable rating for the veteran's left fibula fracture prior to August 28,2007 and entitlement to a rating in excess of 10 percent from August 28, 2007, forward. Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the veteran's disability level and symptomatology for both rating periods. The veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected a left fibula fracture is adequate and referral is not required. Thun v. Peake, 22 Vet. App. 111 (2008). 

B. Status-post L5-S1 fusion without radiculopathy 

- 8 - 

During the pendency of the veteran's claim, the criteria for evaluating disabilities of the spine were revised. Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria; however, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000). A review of the record demonstrates that the RO considered the pre-amended and the revised rating criteria, and the veteran was made aware of the changes. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In an August 2003 rating decision, the RO granted service connection for the veteran's status-post L5-S1 fusion without radiculopathy and assigned a disability rating of 20 percent under Diagnostic Code 5292. 

Under the criteria in effect prior to September 26, 2003, the regulations provided that complete ankylosis of the spine, at an unfavorable angle with marked deformity warranted a 100 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002). Complete ankylosis at a favorable ankle warranted a 60 percent rating. Ankylosis of the lumbar spine was evaluated as 40 percent disabling where it was favorable and as 50 percent disabling where it was unfavorable. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002). 

Mild limitation of lumbar spine motion warranted a 10 percent rating, a 20 percent rating was warranted when such limitation of motion was moderate, and a maximum rating of 40 percent was warranted when it was severe. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002. Under the revised regulations, intervertebral disc syndrome was evaluated as follows: 

- 9 - 

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months (10 percent). 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months (20 percent); 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months (40 percent); 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months (60 percent); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2002). 

When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 38 C.F.R. § 4.71 a, Diagnostic Code 5293, Note (2) (2008). 

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating 

- 10- 

episodes, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3) (2002). 

Diagnostic Code 5295 applies a 20 percent rating is where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position. A 40 percent rating is assigned for severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

The regulations regarding diseases and injuries to the spine were revised again effective September 26, 2003. Under these revised regulations, the back disability is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes, diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

- 11 - 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire spine (100 percent); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2008). 

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2008). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2008). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note(3) (2008). 

- 12 - 

For VA compensation purposes, "unfavorable ankylosis" is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2008). 

In May 2003, the veteran was afforded a VA examination. At that time, he complained of low back pain that was nonradiating. The veteran stated that his physician recommended bed rest for his condition as often as one time per year, which lasted for 90 days. The veteran also stated that he lost 4 months of work due to his back disability. The veteran further reported being unable to walk or stand for long periods. Physical examination of the low back revealed complaints of radiating pain on movement. Posture was normal, and there was no muscle spasm or tenderness. Straight leg raise was negative bilaterally. There were signs of radiculopathy on the right side with subjective factors of tingling and burning and with no objective factors. The veteran had lumbar flexion to 65 degrees with pain at 70 degrees, extension to 5 degrees with pain at 10 degrees, lateral flexion to 30 degrees with pain at 30 degrees, bilateral rotation with to 35 degrees with pain at 35 degrees. Range of motion was additionally limited by pain, which had a major functional impact. It was not additionally limited by fatigue, weakness, lack of endurance, or incoordination. There was no ankylosis of the spine. 

Neurologic examination showed peripheral nerve involvement with sciatic, right nerve revealing neuralgia. There was also sensory dysfunction with findings of burning pain, tingling, and numbness. Lower extremities motor and sensory functions were within normal limits with knee and ankle jerks 2+ bilaterally. The veteran was diagnosed as having status-post left L5-S1 fusion with a subjective factor of radiculopathy and objective factor of limited range of motion. 

- 13 - 

During VA treatment in April 2005, the veteran complained of having increasing low back pain with radiation down left leg and burning on the bottom of the left foot. Walking and bending worsened his back pain. The veteran denied any change in bowel or bladder control. Physical examination revealed 70 degrees flexion, 15 degrees lateral bending and extension, and negative straight leg raise test bilaterally. Deep tendon reflexes were 1 + of the patellar bilaterally and there was decreased sensation of the left lateral and medial foot. X-rays of the lumbosacral spine revealed multilevel bone spurring of the vertebral bodies with disc spaces 
preserved. 

In August 2007, the veteran was afforded another VA examination. At that time, he complained of having stiffness after prolonged standing or walking and weakness when bending over. He also complained of having constant pain that traveled down the left leg. The pain was described as aching and sharp and 7 out of l0 in severity, which was relieved by rest and medication of Motrin and Tylenol. The veteran stated that he could function with medication and that his condition did not cause incapacitation. The veteran's back condition did limit him to a less active lifestyle and he was unable to hike, run, carry loads, or stand for extended periods.
 
Objectively, examination revealed no evidence of radiating pain with movement and muscle spasm was absent. There was lumbar tenderness noted. Straight leg raise test was negative bilaterally and there was no ankylosis of the lumbar spine. Range of motion of the lumbar spine was 70 degrees flexion with pain at 70 degrees and 30 degrees extension, bilateral lateral flexion, and bilateral rotation with pain at 30 degrees for these motions. Function of the spine was additionally limited on repetitive use with respect to pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact. There was no additional limitation of function due to incoordination. Spine motion was symmetrical with normal curvatures. Neurologically, there were signs of intervertebral disc syndrome with sensory deficits of left lateral thigh, left front leg, left lateral leg and left dorsal foot. Lower extremities reflexes of the knees and ankles were 2+ bilaterally. The peripheral nerve involved was most likely the sciatic nerve. Intervertebral disc syndrome did not cause any bowel or bladder dysfunction. X-rays showed status-post surgical stabilization of L5-S1 with grade I anterior spondylolisthesis at L5-S1. 

- 14 - 

The veteran was diagnosed as having intervertebral disc syndrome and most likely sciatic nerve involvement with no complications with a subjective factor of low back pain and an objective factor of decreased sensation in the left leg. 

Criteria in effect prior to September 26, 2003 

The veteran's lumbar spine disability is rated as 20 percent disabling. In order to warrant assignment of an increased rating under Diagnostic Code 5292, the medical evidence must show severe limitation of motion. Upon review, however, the medical evidence does not warrant a disability rating higher than 20 percent under Diagnostic Code 5292. Indeed, the pertinent evidence, as detailed above, showed no more than moderate limitation of lumbar motion, even when considering additional limitation due to factors such as pain and weakness. 

Additionally, the Board has considered other pre-amended diagnostic codes that may apply to disability of the lower back. The medical treatment records show that the veteran w~s diagnosed as having intervertebral disc syndrome during the August 2007 VA examination. In order for the veteran to receive a higher rating for intervertebral disc syndrome, the medical evidence must show severe symptoms of recurring attacks and with intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293. Upon review, however, the medical evidence does not show that a higher rating is warranted under Diagnostic Code 5293. The medical evidence showed that the veteran only had episodes of pain with prolonged standing and walking that was treated with medical of Motrin and Tylenol. In addition, there have been no findings of muscle spasms. Although the episodes of pain were increasing in severity, there was no indication that they were severe. The veteran stated that with medication, he was able to function and his condition did not cause incapacitation. In addition, the episodes were relieved by rest and over-the-counter medication. Therefore, relief was not intermittent. 

Under Diagnostic Code 5293, effective September 23, 2002, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). However, the evidence does not show that bed rest 

- 15 - 

was ever prescribed by a physician during this time period because of episodes of back symptoms. In fact, there is very little evidence of record that the veteran sought treatment for his back condition during that time. According to the veteran, his physician recommended bed rest for his condition as often as one time per year. However, the competent evidence of record does not support this statement. Moreover, even assuming that the veteran was actually prescribed such rest, it was not of the frequency or duration to warrant a higher rating. 

The Board also finds no basis for assignment of separate ratings for the orthopedic and neurologic manifestations of the veteran's low back disability prior to August 28, 2007, at which time a separate 10 percent rating for sciatica is in effect. Indeed, despite the veteran's subjective complaints of neurologic symptoms, the evidence shows essentially normal objective findings prior to August 28, 2007. Indeed, lower extremities motor and sensory functions were within normal limits with knee and ankle jerks 2+ bilaterally and the veteran denied having any bowel or bladder dysfunction. In addition, August 2007 examiner specifically diagnosed the veteran's intervertebral disc syndrome as having most likely sciatic nerve involvement with no complications. Therefore, although there were neurological symptoms reported, there is no basis for assignment of a separate rating for neurologic symptoms prior to August 28, 2007. Thus, Diagnostic Code 5293 does not enable an increased rating here. 

Finally, a rating higher than 20 percent is not warranted under any of the remaining applicable diagnostic codes in effect prior to September 26, 2003. Specifically, there are no findings of ankylosis. See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2002). Moreover, there is no showing of vertebral fracture. 38 C.F.R. § 5285 (2002). Finally, as severe lumbosacral strain has not been shown, a higher rating under Diagnostic Code 5295 is not for application. 

In sum, no diagnostic criteria in effect prior to September 26, 2003, provide a basis for any rating in excess of, or in addition to, the 20 percent rating already in effect over the entirety of the rating period on appeal. 

- 16 - 

Criteria in effect from September 26, 2003 

Under the revised criteria that became effective in September 2003, in order to attain the next-higher 40 percent rating under the general formula, the evidence must show, or more nearly reflect, forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008). The competent evidence, as previously described, does not show such limitation of motion. The medical evidence shows that the veteran's forward flexion has consistently been 70 degrees and no ankylosis has been reported. Moreover, while additional functional limitation has been noted, such limitation has not been shown to have resulted in a disability picture most nearly approximating the criteria for the next-higher evaluation. Therefore, an evaluation in excess of 20 percent is not warranted over any portion of the rating period on appeal. 

The 2003 revisions also provide for rating intervertebral disc syndrome based on incapacitating episodes. The criteria for rating on this basis are the same as those provided in the 2002 revisions, and as previously explained, the record does not show evidence of bed rest that was prescribed by a physician, particularly not in frequency or duration that would warrant a rating higher than the 20 percent rating already assigned under the general rating formula. 

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code. In this regard, it is noted that a 10 percent rating for sciatica is in effect as of August 28, 2007, under Diagnostic Code 8520. As already discussed, there is no basis for assignment of a separate neurologic rating prior to that date. Moreover, there is no basis for a rating in excess of 10 percent as of August 28, 2007. Indeed, to achieve a 20 percent rating under Diagnostic Code 8520, the evidence must demonstrate moderate incomplete paralysis of the sciatic nerve. However, the neurologic findings noted above show no more than mild impairment. Thus, a higher evaluation is not warranted over any portion of the rating period on appeal.
 
- 17 - 

The veteran's lay statements as to the severity of his symptoms have been considered. Moreover, he is competent to report such symptomatology. Layno v. Brown, 6 Vet. App. 465 (1994). However, the Board attaches greater probative weight to the clinical findings, which fail to support a higher rating for the reasons discussed above. 

Conclusion 

The preponderance of the evidence is against entitlement to a rating in excess of 20 percent for the orthopedic manifestations of a low back disability. Moreover, there is no basis for assignment of a separate neurologic evaluation prior to August 28, 2007, or in excess of 10 percent therefrom. Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321 (b)(1), the Board finds that the rating criteria considered in this case reasonably describe the veteran's disability level and symptomatology. The veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected status-post L5-S1 fusion without radiculopathy is adequate and referral is not required. Thun v. Peake, 22 Vet. App. 111 (2008). 

Notice and Assistance 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 

- 18 - 

(2007); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008). That burden has not been met in this case. 

Nevertheless, the record reflects that the veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). The veteran was notified that his claims for a left fibula fracture and status-post L5-S1 fusion without radiculopathy were awarded with an effective date of August 1, 2003, the date following his separation from service. He was provided notice how to appeal that decision, and he did so. He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal. Although he was not provided preadjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date following separation from service as an effective date, the earliest permitted by law. 38 U.S.C.A. § 5110(a). 

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims. Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained service medical records, assisted the veteran in obtaining evidence, afforded the veteran physical examinations, and obtained medical 

- 19 - 

opinions as to the etiology and severity of disabilities. All known and available records relevant to the issues on appeal have been obtained and associated with the veteran's claims file; and the veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time. 

ORDER 

Entitlement to an initial compensable disability rating for service-connected left fibula fracture prior to August 28, 2007 and a disability rating in excess of 10 percent from August 28, 2007, is denied. 

Entitlement to an initial disability rating in excess of 20 percent for service-connected status-post L5-S 1 fusion without radiculopathy is denied. 

Entitlement to a separate rating in excess of 10 percent for sciatica associated with the service-connected status-post L5-S1 fusion is denied. 

ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 20- 




